Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156389(63)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  GRANT BAUSERMAN, KARL WILLIAMS, and                                                                Elizabeth T. Clement,
  TEDDY BROE, on Behalf of Themselves and All                                                                         Justices
  Others Similarly Situated,
               Plaintiffs-Appellants,
                                                                    SC: 156389
  v                                                                 COA: 333181
                                                                    Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiffs-appellants “requesting the
  Court take judicial notice of appellant’s [sic: appellee’s] inconsistent judicial filings and
  position such that defendant should be judicially estopped from maintaining its argument
  on accrual in this action” is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 14, 2018

                                                                               Clerk